--------------------------------------------------------------------------------

FILM SUPPLY AGREEMENT

--------------------------------------------------------------------------------

 



between


Rapak LLC (“Buyer”)

 
and

 
CTI Industries Corporation (“Seller”)

 
 
December 20, 2002




 
 

--------------------------------------------------------------------------------

 

FILM SUPPLY AGREEMENT


THIS FILM SUPPLY AGREEMENT (“Agreement”) is made effective as of December __,
2002, by and between CTI Industries Corporation, an Illinois corporation
(“Seller”), and Rapak, LLC, an Illinois limited liability company (“Buyer”).


RECITALS
 
A.  Seller is a supplier of laminated film embossed using Buyer’s embossed chill
roll and manufactured to Buyer’s Specifications (as defined below) (“Film”) and
is willing and able to supply Buyer's requirements in the United States, Canada
and Mexico for such Film subject to the terms and conditions set forth in this
Agreement.
 
B.  Buyer is willing to purchase from Seller its requirements for Film in the
United States, Canada and Mexico.
 
C.  Seller is manufacturing Film for Buyer in connection with Buyer’s production
and sale of bags and/or pouches and/or packages (including form fill seal
packages) with dispensing valves and/or fitments.
 
D.  The parties desire to establish the terms and conditions under which Buyer
will order and purchase Film from Seller, and Seller will sell and deliver Film
to Buyer.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt of which is
hereby acknowledged by both parties hereto, the parties hereto agree as follows:


AGREEMENT
 
1.  Definitions
 
1.1  “Affiliate” means, with respect to a specified Person any Person that,
directly or indirectly, through one or more intermediaries, alone or through an
affiliated group, controls, is controlled by, or is under common control with
such Person.
 
1.2  “Change of Control” means (i) a sale, exchange or other disposition to an
Independent Third Party or Independent Third Parties pursuant to which such
Independent Third Party or Independent Third Parties acquire (whether by sale,
merger or otherwise) 51% or more of the issued and outstanding capital stock of
the Seller, (ii) an Independent Third Party individually acquires or Independent
Third Parties collectively acquire the right, subsequent to the commencement of
this Agreement, to appoint a majority of the directors to the board of the
Seller or otherwise acquires or acquire de facto management and control of the
Seller (iii) a sale of all or substantially all of the Seller’s assets (other
than sales in the ordinary course of business); provided, however, that a merger
or sale of all or substantially all of the business and assets of Seller, or a
sale of stock of Seller in which the purchaser shall acquire 51% or more of the
issued and outstanding stock of Seller, in which (i) the surviving entity or
purchaser shall assume the obligations of Seller under this Agreement and (ii)
the purchaser shall not be engaged in the manufacture or sale of bags (including
but without limitation bag-in-box applications) and/or pouches and/or packages
(including form fill seal packages for any liquid applications) , with
dispensing valves and/or fitments, which compete at the relevant time with the
business and/or customers of Buyer (“the Field”), shall not constitute a Change
of Control.
 
 
 

--------------------------------------------------------------------------------

 
                                                                
1.3  “Independent Third Party” means any person who, is neither a Party nor an
Affiliate of either of the Parties.
 
1.4  “Party” means either Buyer or Seller and “Parties” shall be construed
accordingly.
 
1.5  “Person” means and includes any individual, corporation, partnership,
association, limited liability company, trust, estate, or other entity.
 
1.6  “Specifications” means the Film specifications set forth on Schedule 1.6
attached hereto or as varied by agreement between Buyer and Seller from time to
time.
 
2.  Sales and Purchase of Film.
 
2.1  Sale and Purchase. Subject to the provisions of this Agreement, Seller
agrees to sell and supply to Buyer and its Affiliates, and Buyer or its
Affiliates agree to purchase from Seller, not less than Sixty-five Percent (65%)
of all of Buyer’s requirements for Film used during the term of this Agreement
for the manufacture, conversion or processing of certain products as set out in
Recital C in the United States, Canada and Mexico, whether or not such
manufacture, conversion or processing is by Buyer or any other Party.
Notwithstanding the foregoing, this Agreement does not specify a minimum
quantity of Film to be purchased by Buyer or its Affiliates, nor does this
Agreement obligate Buyer or its Affiliates to purchase any quantity of Film. The
purchase of Film pursuant to this Agreement will be by purchase order (each a
“Purchase Order”) issued from time to time by Buyer or its Affiliates
 
2.2  Forecasts; Maximum Quantity. Buyer will provide Seller one month prior to
the commencement of each calendar quarter with forecasts of demand on a
quarterly basis projecting the estimated amount of demand for the twelve (12)
month period following the date of such forecast (the “Rolling Forecasts”). The
Parties acknowledge and agree that the Rolling Forecasts are intended solely for
the purpose of assisting Seller in its planning and procurement of materials.
Seller shall respond to the Rolling Forecasts within ten (10) business days by
providing the Buyer with a detail of the impact on the utilization of Seller’s
Egan laminator as used currently for manufacture of the Film or any additional
or replacement laminators installed during the term of this Agreement (the
“Laminator”) in relation to the capacity of the Laminator and with a written
response setting out the maximum quantities which it is able to supply to Buyer
for the period covered by the Rolling Forecast. Buyer will respond promptly and
not later than five (5) business days with a written commitment of its demand
for the quarter and its Purchase Order coverage. If the Buyer requires
quantities of Film in excess of its written commitment during the quarter,
Seller will use its best commercial efforts to manufacture such amounts of Film.
The Parties hereby acknowledge and agree that the Buyer shall receive “most
favored nation” status from the Seller with regard to the utilization of the
Laminator’s capacity. For purposes hereof, “most favored nation” shall mean that
the supply requirements of the Buyer under written Purchase Orders to Seller
shall take precedence over the requirements of any and all other customers of
the Seller which might involve the use of the Laminator; excluding commitments
to customers by Seller under purchase orders received by Seller from such
customers prior to the date of applicable written Purchase Orders from Buyer.
 
 
2

--------------------------------------------------------------------------------

 
 
2.3  Inventory. Seller hereby agrees to maintain an inventory of Film at all
times equal to an average of six (6) weeks’ consumption of Film by Buyer and its
Affiliates as determined by the most recent quarterly forecast.
 
 
2.4  Other Territories. Seller hereby agrees to assist the Buyer in (i) the
selection of and (ii) the provision of technical support for alternative sources
of supply of Film acceptable to Buyer in its sole discretion in North America
and other territories designated by the Buyer. To that end, Seller undertakes to
enter into licensing arrangements upon reasonable terms to enable competent
third parties to manufacture Film at the request of Buyer in accordance with the
following principles: (a) The alternative source nominated in North America
shall be licensed for the duration of this Agreement on a royalty free basis;
(b) Sources nominated outside North America shall pay a royalty of 1% to Seller
based on the net sales value of Film supplied thereunder (subject to (d) below);
(c) Seller will use its best endeavours to prosecute to grant and maintain at
its own cost US patent application Serial No 10/042,955 filed on January 8, 2002
(“Patent Application”) (Buyer to provide reasonable assistance as appropriate);
(c) Seller will use its best endeavours to prosecute to grant and maintain
applications at its own cost based on the Patent Application in each of
Australia, New Zealand, China, Japan and Europe and any other jurisdictions
reasonably requested by Buyer; (e) All licenses granted by Seller will prohibit
the third party manufacturer from supplying Film to third parties competing with
Buyer in the Field.
 
 
 
3

--------------------------------------------------------------------------------

 
2.5  Scope of Agreement. All Film purchased by Buyer from Seller during the term
of this Agreement shall be subject to the terms of this Agreement.
 
2.6  Sale to Other Companies. Seller agrees that during the term of this
Agreement and any renewal term, Seller shall not sell Film to any company
engaged in the Field. For the avoidance of doubt Seller will not sell Film to
Liquibox Corporation, Scholle, Parrish Manufacturing, CDF, Arena or Shield
Packaging or any of their Affiliates or to any other manufacturer or seller of
bag-in-box bags without the prior written approval of Buyer.
 
3.  Term of Agreement; Termination.
 
 
3.1  Term. This Agreement will commence on the date first set forth above, and
except as otherwise provided in this Agreement, shall continue for a fixed
period until October 31, 2005 (the “Term”). This Agreement shall continue
thereafter for further fixed periods (“renewal periods”) each of one year’s
duration. During the first two renewal periods, Buyer only may terminate by
giving Seller no less than 90 days’ prior written notice to expire on the first
or second anniversary date of the expiry of the Term. Thereafter, either party
shall be entitled to terminate this Agreement by giving the other Party no less
than 90 days’ prior written notice to expire on the anniversary date of the
expiry of the Term.
 
3.2  Termination. Notwithstanding the provisions of Section 3.1 this Agreement
may be terminated at any time immediately upon written notice in the following
circumstances:
 
(a)     by either Party upon the occurrence of an Event of Default (as defined
herein in section 15.1) with respect to the other Party; or,


(b)     by Buyer in the event of a Change of Control with respect to Seller.




 
3.3Post-Termination Obligations. Notwithstanding anything contained herein to
the contrary, upon expiration or termination of this Agreement, at Buyer’s
option, Seller shall diligently and timely complete the shipment of all Film
ordered by Buyer prior to expiration or termination and shall submit same to
Buyer in accordance with the agreed upon shipment and/or delivery dates.
Expiration or termination of the Agreement shall not affect any obligation
arising or to be performed prior thereto.
 
4.  Prices and Terms of Payment.
 
 
 
4

--------------------------------------------------------------------------------

 
4.1  Initial Pricing. The initial pricing for Film to be purchased under this
Agreement shall be as set forth in Schedule 4.1 attached hereto.
 
4.2  Changes in Pricing. The pricing for Film to be purchased hereunder shall be
adjusted as described below to reflect changes in raw material costs. Pricing
for Film shall only be adjusted in the event there is a change of at least five
percent (5%) (increase or decrease) in the cost of the raw material element of
the total cost of producing Film. The model of raw material costs within the
total cost of producing Film is set forth on Schedule 4.1 attached hereto along
with an example of this change of pricing mechanism. Any such adjustment to
price shall become effective two (2) months from the date of written
notification by the Seller to the Buyer of such change in raw material costs.
If, at any time during the Term, Buyer receives an offer from a third party
supplier to purchase Film of like grade or quality in the same country at a
lower price, or on more favorable terms and conditions than provided for in this
Agreement, including any rebates, bonuses, discounts, free goods or other
allowances which offer shall (i) include all of terms for the benefit of Buyer
provided herein and (ii) a commitment for the term provided herein , Buyer will
provide Seller with written notice of such superior offer. Seller shall have
fifteen (15) days after receipt of such notice to match such lower price and/or
more favorable terms and conditions presented in such superior offer. In the
event Seller fails to match the terms of such superior offer, Buyer may purchase
Film from such third party supplier, and the quantity of Film required to be
purchased by Buyer as a minimum as set out in 2.1 shall be reduced.
 
4.3  Improvement in Pricing. Throughout the Term, Seller and Buyer agree to use
reasonable, ongoing efforts to achieve a collective reduction of the total
supply chain costs as measured on an annual basis. “Total supply chain costs”
represent both Seller's and Buyers costs. In an attempt to collectively reduce
total supply chain costs, Seller agrees to: (i) establish annual cost reduction
objectives, (ii) evaluate cost reduction proposals and set cost reduction
priorities, (iii) assign resources and assure accountability for cost reduction
procedures, and (iv) manage and monitor the progress and performance of
achieving the cost reductions. Any direct material cost reductions realized by
Seller, other than raw materials cost reductions as dealt with in section 4.2
hereof, will be immediately passed on to Buyer as a price reduction.
Additionally, all other savings shall be split equally among Buyer and Seller.
 
4.4  Terms. Payment terms for undisputed amounts owed hereunder are two percent
(2%) discount for payment within 10 days, net forty-five (45) days after the
later of Buyer’s receipt of the Film or Buyer’s receipt of Seller’s invoice. All
applicable bills of lading and shipping notices will be forwarded with Seller’s
invoice. Seller’s invoice will specify Buyer’s Purchase Order number. All
amounts remaining due from Buyer to Seller with respect to Film purchased and
delivered hereunder more than forty-five (45) days after the date of receipt of
the Film by Buyer shall bear interest at the higher rate of either a flat 6% per
annum or 3% per annum above the Bank of America base rate from time to time,
until paid; provided, however, that interest shall not accrue with respect to
any amount which is disputed, in good faith, by Buyer.
 
 
5

--------------------------------------------------------------------------------

 
 
4.5  Claims. Buyer will notify Seller of any claims with respect to any Film
shipped to Buyer within ninety (90) days from the date of Buyer’s receipt
thereof.
 
4.6  Taxes. Unless otherwise stated in writing by Seller, all prices quoted will
be exclusive of all national, federal, state, local or any other governmental
use, sales, excise, occupational, property (ad valorem) and similar taxes or
duties now in force or enacted in the future. Whenever possible, Seller will
apply for and take advantage of any and all available tax exemptions. If,
however, any such tax, fee or charge of any nature whatsoever is imposed on the
transaction, such tax will be paid by Buyer in addition to the prices quoted or
invoiced. If Seller is required to pay any such tax (other than any federal,
state or local income tax), fee or charge at the time of sale or thereafter,
Buyer will promptly reimburse Seller after Seller provides Buyer with evidence
of the amounts paid.
 
4.7  Credits. Amounts owed to Buyer due to rejections of Film, or discrepancies
on paid invoices will be, at Buyer’s option, fully credited against future
invoices payable by Buyer, or paid by Seller within thirty (30) calendar days
from Seller’s receipt of a debit memo or other written request for payment from
Buyer.
 
5.  Shipping.
 
5.1  Shipping. Buyer reserves the right to designate means of shipping, which
will be as stated on the Purchase Order. All Film ordered by Buyer or its
Affiliates shall be shipped to a Buyer facility designated by Buyer or to some
other location designated by Buyer or its Affiliates in writing. Risk of loss
and title to Film shall transfer to Buyer or its Affiliates at the time of
delivery to the location specified by Buyer in the purchase order for such Film
subject in all cases to Buyer’s rights of inspection and acceptance pursuant to
Section 8 hereof.
 
5.2  Shipping Delays. In the event that Film ordered by Buyer has not been
delivered to Buyer or to the designated location, as applicable, within five (5)
business days after the delivery date specified in a Purchase Order under normal
delivery conditions (which delivery date when ex stock shall be not less than
two days after the date of the Purchase Order for deliveries to Romeoville and
not less than five days after the date of the Purchase Order for deliveries to
Union City) or, if no delivery date is specified in the Purchase Order no later
than thirty-five (35) days following the issuance of the Purchase Order Buyer
shall have the right, without limiting its other remedies hereunder, to cancel
the order for the undelivered Film without liability. If Seller shall fail to
deliver Film ordered by Buyer within 35 days after the date of Purchase Order
and such failure shall not be excused pursuant to Section 20.2 hereof, Buyer
Shall be entitled to purchase similar Film from alternate suppliers in
quantities up to those ordered from and not delivered by Seller, and to obtain
reimbursement from Seller of the cost differential between the cost of
purchasing Film from Seller and from purchasing Film from alternate suppliers,
including additional shipping and handling costs. If Seller delivers an order to
Buyer or to the designated location after the order has been rightfully canceled
by Buyer, Buyer shall have the right to refuse to accept such order, and shall
not be responsible for any transportation or other charges incurred in
connection with Seller’s delivery or return of the Film. The remedies provided
herein for delay or nonperformance by Seller shall be the sole and exclusive
remedies of Buyer for such delay or nonperformance.
 
 
6

--------------------------------------------------------------------------------

 
 
5.3  Rejection of Shipped Film. Buyer reserves the right to reject and return,
at Seller’s expense, Film delivered in excess of the quantity ordered.
 
6.  Purchase Orders.
 
6.1  Orders for Film. Buyer will order Film for delivery pursuant to this
Agreement by submitting Purchase Orders in writing. Each Purchase Order will
contain, for each category of Film ordered, the description, quantity, date for
delivery or performance, destination, and total price. Seller will have five
(5) days after receipt of a Purchase Order to reject the Purchase Order;
provided, however, that Seller shall only be entitled to reject a Purchase Order
in the event the capacity on the Laminator is exhausted under most favored
nation (as described in Section 2.2). By not rejecting the Purchase Order within
five (5) days, Seller will be deemed to have accepted the Purchase Order.
Acceptance by Seller is limited to the provisions of this Agreement and the
Purchase Order. No additional or different provisions proposed by Seller will
apply. Seller will not ship any Film to Buyer without prior receipt of a
Purchase Order.
 
6.2  Lead Time. Seller acknowledges that time is of the essence under this
Agreement. As such, Seller shall provide all deliveries to Buyer on time and in
full, unless otherwise mutually agreed upon in writing.
 
6.3  Terms and Conditions of Sale; Precedence. Each Purchase Order issued under
this Agreement will be made part of, and be incorporated into, this Agreement.
Unless otherwise specifically agreed to in writing between Buyer and Seller, the
terms and conditions of this Agreement will take precedence over the Buyer’s
standard terms and conditions, and this Agreement will govern any purchase and
sale of Film pursuant to this Agreement, notwithstanding any contrary terms and
conditions in the printed portion of any specific Purchase Order form or any of
the Seller’s sales acknowledgments.
 
6.4  Delays. Seller will notify Buyer immediately if, at any time, it appears
that the delivery schedule set forth on the Purchase Order may not be met. Such
notification will include the reasons for any anticipated delay (including, but
not limited to, the reasons set forth in Section 20.2, force majeure) and the
proposed revised delivery date.
 
 
7

--------------------------------------------------------------------------------

 
6.5  Buyer’s Rights Upon Delivery. Film which is delivered in advance of
schedule without authorization in writing from Buyer may, at Buyer’s option
(i) be returned to Seller at Seller’s sole risk and expense (including freight
charges and Buyer’s handling fee), (ii) be accepted by Buyer with payment
withheld by Buyer until the date that the Film was actually scheduled for
delivery, or (iii) be placed in storage, at Seller’s sole risk and expense,
until the delivery date specified under Buyer’s delivery schedule.
 
7.  Quality Assurance, Acceptance Testing.
 
7.1  Inspection and Testing. All Film will be subject to inspection and testing
by Buyer at reasonable times and places. If any inspection or test is made on
the premises of Seller or Seller’s supplier, Seller, without additional charge,
will provide all reasonable facilities and assistance for the safety and
convenience of the inspectors in the performance of their duties. All
inspections and tests on the premises of Seller or its supplier will be
performed in such a manner as not to unduly delay the work of Seller or its
suppliers.
 
7.2  Seller Quality Control. Seller will provide and maintain an inspection and
process control system covering the Film, and shall retain and maintain all
records relating to the Film. Records of all inspection work done by Seller will
be kept complete and will be made available to Buyer during the performance of
this Agreement and for three (3) years or such longer periods as may be
specified in a specific order. Such records shall include, but are not limited
to, test sheets for each batch of Film that is provided to Buyer.
 
8.  Inspection of Shipments.
 
8.1  Inspection. Film purchased hereunder is subject to Buyer’s final inspection
and approval notwithstanding the receipt of any Film by Buyer or payment
therefor. If Film is rejected, it will be held subject to Seller’s direction and
returned at Seller’s expense. Causes for rejection include, but are not limited
to, (i) Film does not conform to Specifications or other terms set forth in the
Purchase Order , or (ii) Film is of inferior quality or workmanship, as
determined in Buyer’s reasonable discretion, or Seller has otherwise breached
any of the warranties contained in Section 10 hereof. Upon Seller’s receipt of
the rejected Film, one of the following courses of action shall be taken in
Buyer’s sole discretion: (i) Seller shall promptly send replacement Film to
Buyer, at no additional cost to Buyer, F.O.B. Buyer’s designated facility; or
(ii) Seller shall promptly credit or refund (at Buyer’s sole option) Buyer for
the full purchase price of the rejected Film.
 
8.2  Failure to Inspect. Any failure by Buyer to inspect any particular shipment
of Film shall neither preclude Buyer from exercising its rights and remedies
under this Section 8 with respect to any subsequent shipments nor be deemed a
waiver of Buyer’s rights under this Agreement, with respect to the shipment in
question or any other shipment.
 
 
8

--------------------------------------------------------------------------------

 
9.  Country of Origin, Export Authorization.
 
9.1  Certificates of Origin. Seller will provide a separate certificate of
origin, providing the country of manufacture, for all Film delivered to Buyer.
Assuming no changes, the certificate will be considered valid for future
releases against the same Purchase Order or this Agreement for up to one (1)
year from the date of such certification. At the end of the year, or upon a
change in the country of origin, Seller will immediately issue a new
certificate. Buyer must at all times have accurate information regarding the
country of origin of all Film purchased pursuant to this Agreement.
 
9.2  Export Requirements. Unless otherwise agreed to by Seller in writing, Buyer
will assume all responsibility for obtaining any required export authorizations
necessary to export from the United States any Film purchased pursuant to this
Agreement or technical data or documents to be supplied pursuant to this
Agreement by Seller. Buyer will not re-export Film or technical data or
documentation supplied by Seller, directly or indirectly or through others, or
the product of such data, except in compliance with U.S. Export Administration
Regulations.
 
10.  Warranties.
 
10.1  Title. Seller warrants it shall deliver good and absolute title to the
Film, free and clear of any and all liens or encumbrances, and further warrants
that it has the right to convey the Film and that the Film is free of all
defects in title, liens and encumbrances.
 
10.2  Defects. Seller warrants and represents that all Film sold pursuant to
this Agreement will be free from defects in design, workmanship and materials.
Seller’s liability under this Section 10.2 shall include, but not be limited to,
replacing any non-conforming Film and refunding any amounts paid by or lost by
Buyer in respect of such Film, at Buyer’s sole option.
 
10.3  Specifications Seller hereby represents and warrants to Buyer that the
Film will conform to applicable Specifications, drawings, samples, and
descriptions referred to in this Agreement . Seller further represents and
warrants to Buyer that the Film sold under this Agreement is of such quality as
would pass without objection in the trade and is fit for the ordinary purposes
for which such goods are used and is of even kind, quality and quantity within
each unit and among all units involved.
 
10.4  Intellectual Property.
 
(a) The Seller owns or has the right to use pursuant to license, sublicense,
agreement or permission all Intellectual Property (as defined below) necessary
or desirable for the manufacture and sale of Film.


 
9

--------------------------------------------------------------------------------

 
(b) The Seller shall not interfere with, infringe upon, misappropriate, or
otherwise come into conflict with, any Intellectual Property rights of any third
party as a result of or in connection with the manufacture or sale of Film.


(c) For purposes hereof, “Intellectual Property” means the entire right, title
and interest in and to all proprietary rights of every kind and nature,
including patents, copyrights, trademarks, mask works, trade secrets and
proprietary information, all applications for any of the foregoing, and any
license or agreements granting rights related to the foregoing (i) subsisting
in, covering, reading on, directly applicable to or existing in the Film;
(ii) that are owned, licensed or controlled in whole or in part by the Seller;
(iii) that are used in or necessary to the development, manufacture or testing
of the Film.
 
10.5  Delivery. Seller hereby represents and warrants to Buyer that all Film
ordered by Buyer shall be delivered in accordance with the specifications and
standards stipulated by Buyer in accordance with this Agreement and with all
federal, state and local laws and regulations applicable to the Film.
 
 
10.6  Survival. These warranties will survive any inspection, delivery, payment,
and termination of this Agreement, and the benefit thereof will run to Buyer,
its Affiliates and their respective customers, successors, and assigns.
 
10.7   Remedies. Buyer’s sole and exclusive remedy with respect to any breach of
warranty hereunder shall be (i) the replacement by Seller of any defective or
non-conforming Film supplied by Seller, or, at Buyer’s election, reimbursement
or credit to Buyer for the purchase price thereof and (ii) recovery of Damages
in an amount not to exceed $5,000,000 per occurrence or $6 million in the
aggregate in any one year. In no event shall Seller be liable or responsible to
Buyer for any lost profits, incidental, consequential, or exemplary loss or
damage. Seller shall return to Buyer all Film as to which a claim of breach of
warranty is made. “Damages” shall mean and include any actual loss or damage to
property suffered by Buyer or any injury or death to any person caused by any
breach of warranty hereunder.
 
11.  Equipment; Embossed Chill Roll.
 
11.1  Chill Roll. Buyer agrees to supply Seller with an embossed chill roll
exclusively for use in manufacturing the Film. The Parties hereby acknowledge
and agree that the embossed chill roll shall remain the sole property of the
Buyer.
 
11.2  Maintenance. Seller agrees to maintain the embossed chill roll such that
the Film complies with Buyer's Specifications for the Film for Buyer’s benefit.
Seller agrees to repair the embossed chill roll as necessary so as to enable the
Film supply and inventory requirements. Such repairs shall be made at Seller's
expense. Seller further agrees to procure comprehensive general liability
insurance in relation to the embossed chill roll at Seller’s expense and provide
at Buyer’s request a certificate of insurance to Buyer.
 
 
10

--------------------------------------------------------------------------------

 
11.3  Replacement. Buyer agrees to have available an additional embossed chill
roll at the end of the embossed chill roll's economic life. In the event that
the Agreement is terminated, Seller agrees to return the embossed chill roll in
good working condition (fair wear and tear excepted) to Buyer within five (5)
business days of accumulating Film as required of the Seller in accordance with
Section 3.3 herein.
 
12.  Insurance. Seller warrants to Buyer that it shall maintain Products
Liability insurance in force at all times during the term of this Agreement in
an amount of $1 million per occurrence, $2 million in the aggregate per annum
together with umbrella and/or Commercial Catastrophe Liability coverage in the
amount of $4 million per occurrence and in the aggregate per annum. Seller shall
name Buyer as an additional insured under its policy. Seller shall provide Buyer
with a certificate of insurance, evidencing compliance with this Section 12
within thirty (30) days of the execution by both Parties of this Agreement,
shall maintain the insurance as required herein at all times during the term and
any renewal term of this Agreement. In the event of the termination or
cancellation of the insurance provided for herein, Seller shall provide notice
thereof to Buyer within ten days after receiving notification of such
termination or cancellation.
 
13.  Indemnity.
 
13.1  Indemnity by Seller. Seller will at all times be deemed to be performing
as an independent contractor and not as an agent or employee of Buyer. The acts
and omissions of Seller’s employees and agents and subcontractors of any tier
will be deemed to be those of Seller. Seller will indemnify, defend and hold
harmless Buyer and its directors, officers, employees, agents, employees,
successors and assigns (“Buyer Indemnified Parties”) from and against any and
all liability, damages, losses, claims, demands, judgments, reasonable costs and
expenses of every nature and kind (“Losses”) by reason of injury to or death of
any person or damage to or destruction of property to the extent arising out of
the negligent, wrongful or tortuous acts or omissions of Seller, its employees,
subcontractors or agents in performance under this Agreement; provided that the
aggregate amount which Seller may be obligated to pay pursuant to this Section
13.1 with respect to any act or omission, shall not exceed the sum of One
Million ($1,000,000) Dollars. Seller shall also indemnify, defend and hold
harmless the Buyer Indemnified Parties for any and all Losses arising out of,
related to, or in connection with a breach by the Seller of the representations
and warranties contained in Section 10.4 hereof; provided, however, that the
indemnification provided shall be solely with respect to Damages (as that term
is defined in Section 10.7 hereof) and the amount of such indemnification shall
not exceed the sum of $5,000,000 per occurrence or $6,000,000 in the aggregate
for acts or omissions occurring in any one year. Seller will not, however, be
responsible for any such losses, liabilities, claims, judgments, costs, demands
and expense caused by the sole negligence or willful misconduct of Buyer, its
directors, officers or employees.
 
 
11

--------------------------------------------------------------------------------

 
13.2  Indemnity by Buyer. Buyer will at all times be deemed to be performing as
an independent contractor and not as an agent or employee of Seller. The acts
and omissions of Buyer’s employees and agents and subcontractors of any tier
will be deemed to be those of Buyer. Buyer will indemnify, defend and hold
harmless Seller, its directors, officers, employees, agents, employees,
successors and assigns from and against any and all Losses by reason of injury
to or death of any person or damage to or destruction of property arising out of
the negligent, wrongful or tortuous acts or omissions of Buyer, its employees,
subcontractors or agents in performance under this Agreement; provided that the
aggregate amount which Buyer may be obligated to pay pursuant to this Section
13.2 with respect to any one, or a series of related acts or omissions, shall
not exceed the sum of One Million ($1,000,000) Dollars. Buyer will not, however,
be responsible for any such losses, liabilities, claims, judgments, costs,
demands and expense caused by the sole negligence or willful misconduct of
Seller, its directors, officer or employees.
 
13.3  Indemnification Procedure. 
 
(a) A Party making a claim for indemnification under Section 13.1 or 13.2
(“Claim”) shall give notice to the indemnifying Party of such Claim, but the
failure to notify the indemnifying Party will not relieve the indemnifying Party
of any liability that it may have to any indemnified Party, except to the extent
that the indemnifying Party demonstrates that the defense of such action is
prejudiced by the indemnifying Party’s failure to give such notice.


(b) If any Claim is made against an indemnified Party and such indemnified Party
gives notice to the indemnifying Party of such Claim, the indemnifying Party
will be entitled to participate in the defense of such Claim and, if the
indemnified Party consents (which consent may not be unreasonably withheld),
assume the defense of such Claim. If the indemnifying Party assumes the defense
of a Claim, (i) it will be conclusively established for purposes of this
Agreement that the claims made in that Claim are within the scope of and subject
to indemnification; (ii) no compromise or settlement of that Claim may be
effected by the indemnifying Party without the indemnified Party’s consent
(which consent may not be unreasonably withheld) unless (A) there is no finding
or admission of any violation of law or any violation of the rights of any
Person and no effect on any other Claims that may be made against the
indemnified Party, and (B) the sole relief provided is monetary damages that are
paid in full by the indemnifying Party; and (iii) the indemnifying Party will
have no liability or future additional expense with respect to any compromise or
settlement of such Claim effected without its consent. If notice is given to an
indemnifying Party of a Claim and the indemnifying Party does not, within twenty
(20) days after the indemnified Party’s notice is given, give notice to the
indemnified Party of its willingness to assume the defense of such Claim,
provided there is no dispute whether such Claim is within the scope of and
subject to indemnification, the indemnifying Party will be bound by any
determination with respect to said Claim or any compromise or settlement
effected by the indemnified Party.


 
12

--------------------------------------------------------------------------------

 
(c) Notwithstanding the foregoing, if an indemnified Party determines in good
faith that there is a reasonable probability that a Claim may adversely affect
it or its Affiliates other than as a result of monetary damages for which it
would be entitled to indemnification under this Agreement, the indemnified Party
may, by notice to the indemnifying Party, assume the exclusive right to defend,
compromise, or settle such Claim, but the indemnifying Party will not be bound
by any determination of a Claim so defended or any compromise or settlement
effected without its consent (which consent may not be unreasonably withheld).
 
14.  Confidential Data and Disclosures.
 
14.1  Confidentiality. Each Party (the "Receiving Party") agrees for the term of
this Agreement and thereafter to keep confidential and not use for its own
benefit or disclose to any other person or entity (other than employees of such
Parties and their Affiliates who need to know such information in connection
with the performance of this Agreement, which employees shall be notified of and
bound by such confidentiality obligations) (i) the existence of, and the terms
and provisions of, this Agreement, and (ii) any information concerning the
business or affairs of the other Party or its Affiliates or customers. The
Receiving Party will not, without prior written consent from the Party
disclosing information under this Agreement (the “Disclosing Party”), disclose
to any person or use for its own benefit any such information. This undertaking
by Receiving Party will survive termination of this Agreement. Receiving Party
will take all necessary precautions to ensure that all of its employees and
employees of its subcontractors treat such material and information as
confidential and do not divulge such material. All material provided to
Receiving Party remains the property of Disclosing Party and will not be
reproduced in any manner except as required for performance of this Agreement.
 
14.2  Exclusions. The Parties agree that the Receiving Party will have no
obligations with respect to information which (i) is previously known to it or
is independently developed by or for it; (ii) is or falls into the public domain
through no wrongful act of the Receiving Party; (iii) is approved for release by
the written authorization of the Disclosing Party; or is released by the
Disclosing Party without restriction; or (iv) is required to be disclosed by law
provided, however, that where practicable or possible not less than ten (10)
days’ prior written notice is given to the Disclosing Party before such
disclosure is made.
 
 
13

--------------------------------------------------------------------------------

 
15.  Default.
 
15.1  Event of Default. Upon the occurrence of an Event of Default, either Party
may avail itself of any and all remedies at law or in equity or otherwise
including, without limitation, the right to terminate this Agreement by written
notice to the other Party or to cancel any affected Purchase Order(s) without
any charge, obligation or liability whatsoever, except as to the payment for
services satisfactorily completed and/or for Film already received and accepted
by Buyer. For the purposes of this Agreement, an Event of Default shall be
deemed to have occurred:
 
(a) in the event one of the Parties is in breach or default of any term,
condition or covenant of its Agreement or any Purchase Order placed pursuant to
this Agreement and such breach or default has continued for a period of
sixty (60) days after the giving of written notice to the Party in breach;
provided, however, that, failure by Buyer to pay any amount allegedly due under
any Purchase Order that is the subject of a good faith dispute will not be
deemed to be a breach or default by Buyer; or


(b) in the event of a Party’s Bankruptcy, defined for the purposes of this
Agreement as (i) an assignment for the benefit of creditors, (ii) the filing of
a voluntary petition in bankruptcy, (iii) an adjudication of bankruptcy or
insolvency, (iv) the filing of a petition or answer seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any statute, law or regulation (other than a solvent reorganisaton
which has the prior approval of the other Party), (v) the filing of an answer or
other pleading admitting or failing to contest the material allegations of a
petition filed against any Party hereto in any bankruptcy proceeding, (vi) a
Party seeking, consenting to or acquiescing in the appointment of a trustee,
receiver or liquidator of all or any substantial part of the Party’s properties,
or (vii) the failure to dismiss, within sixty (60) days after its commencement,
any proceeding against such other Party seeking reorganization, arrangement
composition, readjustment, liquidation, dissolution or similar relief under any
statute, law or regulation.
 
16.  Arbitration.
 
16.1  Agreement to Arbitrate. Unless Buyer formally requests a different
approach to dispute resolution, which Seller undertakes to consider and respond
to in a reasonable manner, the Parties agree that any dispute, controversy or
claim arising out of or relating to this Agreement, or to the interpretation,
performance, breach or termination thereof, shall be resolved by binding
arbitration under the Commercial Rules and Regulations of American Arbitration
Association (“AAA”), as amended from time to time. The arbitration will be
conducted in the City of Chicago, Illinois, unless the Parties agree in writing
to another location. The appointing authority will be the AAA. The number of
arbitrators will be three (3), who shall constitute the “Arbitral Panel”.
 
 
14

--------------------------------------------------------------------------------

 
16.2  Notice of Arbitration. The arbitration will begin on the date on which a
notice of demand for arbitration (“Notice of Demand”) is delivered in accordance
with the terms of Section 20.5 hereof to the responding Party (the “Respondent”)
at the address appearing for such Party in Section 20.5 hereof by the Party
asserting a claim (the “Complainant”). The Notice of Demand shall include the
following and any other information required by the AAA: (a) a demand that the
dispute be submitted to arbitration; (b) the names and domiciles of the Parties;
(c) a reference to this Agreement and this arbitration provision; (d) a
description of the alleged failure to perform an obligation under this Agreement
and of the petitions and amounts claimed.
 
16.3  Certain Procedures; Confidentiality. The Respondent shall respond within
fourteen (14) days of the date on which the Notice of Demand was received. If
Respondent does not respond to the Notice of Demand within fourteen (14) days of
receipt thereof, it will been deemed to have accepted all of the assertions made
by the Complainant in the Notice of Demand. The Arbitral Panel will be
designated by the AAA within fourteen (14) days following the delivery of the
Notice of Demand. Within the seven (7) days next following the end of the
fourteen (14) day period for answering the Notice of Demand, the Arbitral Panel
will notify the parties as least thirty (30) days in advance of the date on
which the hearing will be conducted for purposes of presenting evidence and
arguments, indicating the date and time for the hearing. The hearing will be
completed within three (3) days of starting, unless the Arbitral Panel
determines that a longer period is required. At least fifteen (15) days prior to
the date of the hearing, the parties will deliver to the Arbitral Panel: (i) the
names and addresses of any witness that they intend to present and an affidavit
duly signed by each such witness, which will detail the content of his or her
testimony; (ii) the documents that will be submitted at the hearing; and (iii) a
description of any other evidence to be presented in the arbitration. The
Parties agree to continue performing their respective obligations under this
Agreement during the resolution of any dispute regarding the Agreement. All the
matters regarding or submitted to the Arbitral Panel during any arbitration
proceeding described herein will be treated as “confidential information” and
any and all arbitrators will maintain its confidentiality.
 
16.4  Interim Relief. The Parties expressly agree that prior to the selection of
the Arbitral Panel, nothing in this Agreement shall prevent the Parties from
applying to a court that would otherwise have jurisdiction for provisional or
interim measures. After the Arbitral Panel is selected, it shall have sole
jurisdiction to hear such applications, except that the Parties agree that any
measure ordered by the Arbitral Panel may be immediately and specifically
enforced by a court otherwise having jurisdiction over the Parties.
 
16.5   Additional Recourse. The Arbitral Panel’s award will be issued no later
than ten (10) days after the beginning of the arbitration hearing. The award
will be final and binding, without additional recourse, and will be the
exclusive remedy of the Parties for all claims, counterclaims, issues or
accountings presented or pleaded to the Arbitral Panel. The Arbitral Panel will
render its award strictly in accordance with this Agreement and does not have
authority to change or diverge from any provision of this Agreement. The
Arbitral Panel may impose indemnification measures as part of the award. The
arbitral award will (i) be granted and paid in United States Dollars exclusive
of any tax, deduction or offset and (ii) include interest from the date the
award is rendered until it is fully paid, computed at the rate of ten
percent per annum (10%).
 
 
15

--------------------------------------------------------------------------------

 
16.6  Judgment on Award. Judgment upon the arbitral award may be entered in any
court of competent jurisdiction. The parties submit themselves to the exclusive
jurisdiction of the courts of the State of Illinois for purposes of enforcing
any interim or final award of the Arbitral Panel. Any additional costs, fees or
expenses incurred in enforcing the arbitral award shall be charged against the
Party that resists its enforcement.
 
16.7  Expenses of Arbitration; Attorneys’ Fees. In any arbitration proceeding
hereunder, each Party shall bear the expenses of its witnesses. All other costs
of arbitration, including, without limitation, the fees and expenses of the
Arbitral Panel, the cost of the record or transcripts thereof, if any,
administrative fees, the attorneys’ fees of the Parties, and all other fees and
costs shall be allocated to the Parties to the arbitration as determined by the
Arbitral Panel, except that the prevailing Party in such arbitration will be
entitled to recover its reasonable attorneys’ fees and expenses.
 
16.8  Law Applicable. Notwithstanding anything to the contrary contained herein,
the law applicable to the validity of this Section 16 regarding arbitration, the
conduct of the arbitration, including any resort to a court for provisional or
interim remedies, the enforcement of any award and any other question of
arbitration law or procedure, shall be the United States Federal Arbitration
Act, 9 U.S.C §§ 1, et seq.
 
17.  Compliance with Laws. The parties will comply with the provisions of all
laws and all orders, rules and regulations issued thereunder applicable to this
Agreement and performance pursuant to this Agreement. Film will be manufactured,
labeled, packaged, sold and shipped in accordance with all applicable laws,
orders, rules and regulations.
 
18.  Legal Relationships. Buyer and Seller each represents and warrants to the
other that they have entered into no agreements, nor are subject to any
obligations, which prevent them from entering into and performing this
Agreement. It is understood and agreed that Buyer and Seller are, and at all
times during the effective period of this Agreement will remain, independent
contractors. This Agreement will not be construed as creating any relationship
between Buyer and Seller’s employees. Seller’s employees will not be entitled as
a result of this Agreement to any benefits under any employee benefit plan Buyer
presently has in effect or may put into effect, nor will Seller’s employees be
considered employees of Buyer for the purpose of any tax or contribution levied
by any federal, state or local government. Buyer’s employees will not be
entitled as a result of this Agreement to any benefits under any employee
benefit plan Seller presently has in effect or may put into effect nor will
Buyer’s employees be considered employees of Seller for the purpose of any tax
or contribution levied by any federal, state or local government. At no time
will either Party represent to any third Party that it is the agent of the other
for any reason whatsoever. Buyer and Seller further covenant that no
authorization will be given to any employee to act for the other Party. Without
limiting the foregoing, Seller and Buyer agree that they will not, during or
after the term of this Agreement, represent themselves as acting for the other
Party or without the other Party’s name, or advertise its relationship with the
other Party without the other Party’s express written consent in each instance.
 
 
16

--------------------------------------------------------------------------------

 
19.  Waiver of Terms and Conditions, Survival.
 
19.1  No Waiver. The failure of Buyer or Seller in any one or more instances to
insist upon performance of any of the terms and conditions of this Agreement, or
to exercise any right or privilege contained in this Agreement or the waiver of
any breach of the terms or conditions of this Agreement, shall not be construed
as a waiver of any such terms, conditions, rights or privileges, and the same
will continue and remain in force and effect as if no waiver had occurred.
 
19.2  Survival. Either Party’s obligations under this Agreement which by their
nature would continue beyond the termination, expiration or cancellation of this
Agreement will survive termination, expiration or cancellation of this Agreement
including but not limited to Section 10, Warranties; Section 13, Indemnity;
Section 14, Confidential Data and Disclosures; and Section 16, Arbitration.
 
20.  Miscellaneous.
 
20.1  Authority; No Conflict. Each Party executing this Agreement represents and
warrants to the other Parties (i) that it has the absolute and unrestricted
right, power, authority, and capacity to execute and deliver this Agreement and
that, upon execution and delivery thereof by other parties, this Agreement will
constitute the legal, valid and binding obligation of such Party, and (ii) that
the execution and delivery of this Agreement and the performance of the
transactions contemplated hereby, will not, directly or indirectly (with or
without notice or lapse of time), contravene, conflict with, or result in a
violation of any provision of the organizational documents or board or
shareholder action of such Party, and (iii) that such Party is not, and will not
be, required to give any notice to obtain any consent from any third Party in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the transactions contemplated hereby.
 
20.2  Force Majeure. The Parties will not be considered in default or liable for
any failure to perform their obligations under this Agreement if such failure
arises out of an act of nature, war, strikes, lockouts, trade disputes, fires,
quarantine restrictions, Governmental action or by causes beyond the reasonable
control of the Party whose performance is so affected, (the “Affected Party”).
The Affected Party will immediately notify the other Party in writing of any
such circumstances as promptly as possible after they occur. Any delays in
performance of the Affected Party hereunder shall be extended by the amount of
time lost due to any such circumstances. Performance hereunder shall resume
promptly after the circumstances in question have abated. Should Seller’s
inability to perform any such circumstances continue for a period in excess of
thirty (30) days, Buyer will not be obligated to purchase, at a later date, that
portion of the Film that Seller is unable to deliver because of any such
circumstances.
 
 
17

--------------------------------------------------------------------------------

 
20.3  Severability. If any provision of this Agreement or the application of any
such provision to any person or circumstance, is declared judicially to be
invalid, unenforceable or void, such decision will not have the effect of
invalidating or voiding the remainder of this Agreement, it being the intent and
agreement of the parties that this Agreement will be deemed to have been amended
by modifying such provision to the extent necessary to render it valid, legal
and enforceable while preserving its intent or, if such modification is not
possible, by substituting therefor another provision that is legal and
enforceable and that achieves the same objective.
 
20.4  Assignment. Neither Party will assign this Agreement or any rights,
responsibilities, or obligations in this Agreement, without the express written
approval of the other. However, Buyer will have the right to assign, all or part
of this Agreement, to any Affiliate or in connection with the sale of a
controlling interest of Buyer or substantially all of Buyer’s assets.
 
20.5  Notices. All notices required or permitted by or made pursuant to this
Agreement must be in writing and shall be deemed to have been duly given:
(i) when delivered by hand; (ii) when sent by facsimile provided that a copy is
mailed by Certified U.S. Mail, return receipt requested; (iii) three (3) days
after being sent by Certified U.S. Mail, return receipt requested; or
(iv) one (1) day after deposit with a nationally recognized overnight,
commercial courier service for next day delivery, in each case to the
appropriate address and facsimile numbers set forth below (or to such other
address or facsimile numbers as a Party may designate by notice to the other
Party):
 

 
If to Buyer:
Rapak, LLC
   
727 Oakridge Drive
   
Romeoville
   
Illinois 60446
   
USA
   
Fax: 815-372-3638

 
 
18

--------------------------------------------------------------------------------

 

 
If to Seller:
CTI Industries Corporation
   
22160 N. Pepper Road
   
Barrington, IL 60010
   
Attn: President
   
Fax: 847-382-1219

 
20.6  Subject Headings. The subject headings of this Agreement are included for
purposes of convenience only and shall not affect the construction or
interpretation of any of its provisions.
 
20.7  Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.
 
20.8  Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Illinois, without
taking into account provisions thereof regarding choice or conflict of laws.
 
20.9  Entire Agreement and Modification. This Agreement and the attachments to
this Agreement and made a part of this Agreement sets forth the entire
understanding of the Parties with respect to the subject matter of this
Agreement and supersedes and merges all prior agreements and understandings,
whether written or oral. No amendment, modification or waiver of any provisions
of this Agreement or consent to any departure therefrom will be effective unless
in writing signed by duly authorized officers or representatives of both
parties.
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Seller and Buyer have caused this Agreement to be signed as
of the date set forth above.
 

“BUYER”     “SELLER”         RAPAK LLC      CTI INDUSTRIESCORPORATION        
By:  /s/ John H. Schwan     By: /s/ Stephen M. Merrick

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: John H. Schwan     Name: Stephen M. Merrick

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Title: President     Title: Executive Vice-President

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE TO FILM SUPPLY AGREEMENT]


 
20

--------------------------------------------------------------------------------

 

LIST OF SCHEDULES




Schedule 1.6  Product Specifications


Schedule 4.1  Seller’s Initial Price


 
 
21

--------------------------------------------------------------------------------

 